Title: From George Washington to George Clinton, 5 November 1786
From: Washington, George
To: Clinton, George



Dear Sir,
Mount Vernon Novr 5th 1786

Not having heard, or not recollecting who the President of the Society of the Cincinnati in the State of New York is, I take the liberty of giving you the trouble of the enclosed.
I am endeavouring by the sale of Land, to raise money to pay for my Moiety of the purchase on the Mohawk River—So soon as this is effected I will write your Excellency more fully. In the meantime, with every good wish for Mrs Clinton and the rest of your family, in which Mrs Washington cordially unites I am Dear Sir Yr Most Obedt and Affecte Hble Servt

Go: Washington

